Citation Nr: 0634816	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  04-37 866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945.  He died in October 1982; the appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.

A motion to advance this case on the docket due to the 
appellant's age was granted by the Board in October 2006.  
See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R.  § 20.900(c) 
(2006).


FINDINGS OF FACT

1.  The veteran was not exposed to ionizing radiation in 
service, and he did not participate in a radiation-risk 
activity.

2.  At the time of the veteran's death, service connection 
was in effect for no disability.

3.  The esophageal or gastric cancer that caused the 
veteran's death was not present within one year of the 
veteran's discharge from service and was not etiologically 
related to service.




CONCLUSION OF LAW

A disability incurred in or aggravated by active duty did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.312 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of 
the veteran's death.  Service connection for the cause of the 
veteran's death was previously denied by the RO in an 
unappealed decision dated in November 1982.  Ordinarily, once 
there has been an administratively final denial of a claim, a 
claimant must submit new and material evidence in order to 
have VA reopen the claim and review the former disposition of 
that claim.  38 U.S.C.A. § 5108 (West 2002).  If the claim is 
reopened, then VA will readjudciate the claim based on a 
review of all the evidence, both old and new.  The unappealed 
November 1982 decision, however, was limited to a 
consideration of whether the veteran's fatal carcinoma of the 
esophagus was present in service or within one year 
afterwards.  

The Board notes that when liberalizing legislation creates a 
new basis of entitlement to VA benefits, a claim under such 
legislation is a claim separate and distinct from the claim 
previously denied prior to such legislation.  Spencer v. 
Brown, 4 Vet. App. 283, 288 (1993).  With respect to claims 
of entitlement to service connection for disabilities 
involving in-service exposure to radiation exposure during 
service, the United States Court of Appeals for Veterans 
Claims (Court) held that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards Act, Pub. L. No. 98-542, 98 
Stat. 2725 (1984), provides for de novo review of all 
evidence in a veteran's claims file pertaining to a claim for 
service connection for a disability on the basis of exposure 
to ionizing radiation.  Sawyer v. Derwinski, 1 Vet. App. 130, 
134 (1991).  Therefore, rather than determining whether the 
evidence the appellant submitted in an effort to reopen her 
claim of entitlement to service connection for the veteran's 
cause of death is new and material, the Board will adjudicate 
the claim on a de novo basis.


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," VA receives a 
complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).  The Court further held that VA failed to 
demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C.  § 
7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing 
that "[i]n making the determinations under [section 
7261(a)], the Court shall . . . take due account of the rule 
of prejudicial error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the effective-date element of a service-connection 
claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant appeal, the appellant was provided with the 
notice required under the VCAA by letters mailed in May 2003 
and January 2004 prior to the initial adjudication of the 
claim in June 2004.  Although VA has not specifically 
requested her to submit any pertinent evidence in her 
possession, it has informed her of the evidence that would be 
pertinent and requested her to submit such evidence or 
provide VA with the information and authorization necessary 
for VA to obtain such evidence.  Therefore, the Board 
believes that she was on notice of the fact that she should 
submit any pertinent evidence in her possession.  The 
appellant was also provided with the requisite notice of the 
type of evidence necessary to establish an effective date for 
the award of compensation benefits in an August 2006 letter.  
Therefore, the Board is satisfied that the requirements of 
the notice provisions of the VCAA have been met, and there is 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

In regard to VA's duty to assist, the record reflects that VA 
assisted the appellant by obtaining service medical records, 
personnel records, and private treatment records identified 
by the appellant.  In addition, the originating agency 
requested records of exposure to radiation (DD Form 1141) 
from the National Personnel Records Center (NPRC) and 
obtained a determination of exposure to ionizing radiation 
from the Defense Threat Reduction Agency.  Neither the 
appellant nor her representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate her claim.  The Board is also 
unaware of any such outstanding evidence.  Therefore, the 
Board is satisfied that the originating agency has complied 
with the duty to assist requirements of the VCAA and the 
pertinent implementing regulation. 

Following the completion of all indicated development of the 
record, the originating agency readjudicated the appellant's 
claim in February 2006.  There is no indication in the record 
or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.  


Legal Criteria

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  

Where a veteran served for at least 90 days during a period 
of war and manifests a malignant tumor to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).

A "radiation-exposed veteran" is defined as a veteran who 
while serving on active duty or on active duty for training 
or inactive duty training, participated in a radiation-risk 
activity.  "Radiation-risk activity" is defined to mean 
onsite  participation in a test involving the atmospheric 
detonation of a nuclear device; the occupation of Hiroshima, 
Japan or Nagasaki, Japan by United States forces during the 
period beginning on August 6, 1945, and ending on July 1, 
1946; or internment as a prisoner of war (or service on 
active duty in Japan immediately following such internment) 
during World War II which resulted in an opportunity for 
exposure to ionizing radiation comparable to that of the 
United States occupational forces in Hiroshima or Nagasaki 
during the period from August 6, 1945 through July 1, 1946. 
38 C.F.R. § 3.309(d) (2006).

Occupation of Hiroshima or Nagasaki, Japan, by United States 
forces means official military duties within 10 miles of the 
city limits of either city which were required to perform or 
support military occupation functions such as occupation of 
territory, control of the population, stabilization of the 
government, demilitarization of the Japanese military, 
rehabilitation of the infrastructure or deactivation and 
conversion of war plants or materials.  38 C.F.R. § 3.309(d) 
(3)(vi)(2006).

Diseases subject to presumptive service connection based on 
participation in a "radiation-risk activity" include cancer 
of the esophagus and cancer of the stomach.  38 C.F.R. § 
3.309(d)(2) (2006).

38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to ionizing radiation.  Pursuant to 
38 C.F.R. § 3.311, "radiogenic disease" is defined as a 
disease that may be induced by ionizing radiation, and 
specifically includes esophageal cancer and stomach cancer.  
38 C.F.R. § 3.311(b)(2)(i)-(xxiv) (2006).

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that when 
a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), 
rev'd in part, Combee v. Principi, 4 Vet. App. 78 (1993).  In 
other words, the fact that the veteran may not meet the 
requirements for service connection on a presumptive basis 
does not in and of itself preclude the establishment of 
service connection, as entitlement may alternatively be 
established on a direct basis.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

The Certificate of Death shows that the veteran died in 
October 1982.  The immediate cause of the veteran's death was 
certified as carcinoma of the esophagus.  No other condition 
was indicated as an immediate or contributory cause of death.  
At the time of the veteran's death, service connection was 
not in effect for any disability.

Records from Johns Hopkins Hospital show that the veteran was 
diagnosed with cancer in 1980 and ultimately diagnosed with 
metastatic gastric carcinoma with extension from the cardia 
of the stomach up into the esophagus.  The appellant does not 
contend nor do the service medical records or post-service 
medical records show that the veteran had esophageal or 
gastric cancer in service or within one year of his discharge 
from service.  Rather, it is her essential contention that 
the veteran's fatal carcinoma was caused by his exposure to 
radiation from prevailing winds that carried radioactive 
materials during his service aboard the USS LSM 55 at the 
time of the bombings of Hiroshima and Nagasaki.  

In a May 2004 follow-up to an April 2004 letter, the Defense 
Threat Reduction Agency (DTRA) reported that the veteran's 
service record indicated that he served aboard the USS LSM 55 
from August 21, 1944, to August 31, 1945, at which time he 
departed the ship for return to the United States.  The DTRA 
noted that on August 6, 1945, the day Hiroshima was bombed, 
USS LSM 55 was approaching Ie Shima Island, Okinawa to anchor 
there.  On August 9, 1945, the day Nagasaki was bombed, the 
ship was still at anchor at Ie Shima Island.  Ie Shima Island 
was approximately 570 miles from Hiroshima and 425 miles from 
Nagasaki.  DTRA maintained that Okinawa had no potential for 
exposure to radiation from the strategic bombings of 
Hiroshima and Nagasaki.  DTRA concluded that available 
historical records did not document the veteran's presence 
with the American occupation forces in Hiroshima or Nagasaki, 
Japan.  Thus, the veteran's service aboard the USS LSM 55 
does not qualify as a radiation-risk activity, and the record 
does not otherwise show that he participated in a radiation-
risk activity.  Accordingly, presumptive service connection 
on the basis of participation in a radiation-risk activity is 
not in order.

The Board observes that the veteran's service medical records 
and personnel records are absent evidence that suggests that 
he was exposed to radiation.  The NPRC reported that there 
were no records of the veteran's exposure to radiation.  In 
accordance with the provisions of 38 C.F.R. § 3.311(a)(2), a 
dose assessment was requested from the DTRA, but as discussed 
above, based on evidence that the veteran was aboard the USS 
LSM 55 anchored at Ie Shima Island, Okinawa in August 1945, 
the DTRA determined that there was no potential for exposure 
to radiation from the bombings of Hiroshima and Nagasaki.  In 
fact, there is no competent evidence of record indicating 
that the veteran was exposed to ionizing radiation in 
service.  Accordingly, further development or consideration 
of the claim under38 C.F.R. § 3.311 is not required, and 
service connection for the cause of the veteran's death on a 
radiation basis is unwarranted.

With respect to whether service connection is otherwise 
warranted, the Board notes that there is no medical opinion 
or other competent evidence that purports to relate the 
uncontested cause of the veteran's death to his military 
service.  The Board has considered the appellant's statements 
and recognizes her obvious belief in the merits of her claim, 
but where the determinative issue involves medical causation 
or a medical diagnosis, competent medical evidence is 
required.  Grottveit, 5 Vet. App. at 93; Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Because the 
appellant is not a medical expert, her assertion that a 
relationship exists between the veteran's cause of death and 
an incident of his military service cannot constitute 
competent evidence of such a relationship.  

Accordingly, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  As the 
evidence for and against the claim is not in approximate 
balance, the benefit-of-the-doubt doctrine does not apply.



							(CONTINUED ON NEXT PAGE)


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


